Citation Nr: 1040239	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for malaria. 

2.	Entitlement to service connection for a head disability. 

3.	Entitlement to service connection for a back disability. 

4.	Entitlement to service connection for a rib disability.  

5.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for residuals of a right hip 
injury. 

6.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disability, including paranoid schizophrenia.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and brothers


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1975 
and from November 1979 to November 1983.  The record also 
reflects subsequent periods of active duty for training with the 
Army Reserves, including service in Honduras for approximately 17 
days beginning on April 15, 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and 
an August 2004 rating decision issued by the VA RO in Huntington, 
West Virginia.  

In February 2006, the Veteran testified in a hearing at the 
Regional Office in front of a Decision Review Officer (DRO).  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.  In August 2010, the Veteran testified in a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The issues of entitlement to service connection for a back 
disability and paranoid schizophrenia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The evidence of record does not show a current diagnosis of 
malaria or residuals of malaria.  

2.	The evidence of record does not show a current diagnosis of a 
head disability, a head injury in service, or residuals of a head 
injury.  

3.	The evidence of record does not show a current diagnosis of a 
rib disability.  

4.	By an unappealed January 1989 rating decision, the RO denied 
the Veteran's claim for a right hip disability because the 
evidence did not show a right hip injury in service.   

5.	Evidence received subsequent to the January 1989 RO decision 
is evidence not previously submitted to the RO, but does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not present a reasonable possibility of 
substantiating the Veteran's claim.

6.	By an unappealed May 1999 decision, the Board denied the 
Veteran's claim for an acquired psychiatric disability because 
the evidence did not show a nexus to service.

7.	Evidence received subsequent to the May 1999 Board decision is 
evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSIONS OF LAW

1.	Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.	A head disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.	A rib disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.	The January 1989 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

5.	New and material evidence has not been submitted and the claim 
of entitlement to service connection for a right hip disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).  

6.	The May 1999 Board decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

7.	New and material evidence has been submitted and the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including paranoid schizophrenia, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2003 pertaining 
to the claims for malaria, head injury and paranoid 
schizophrenia.   This letter addressed the notice elements for 
service connection, defined new and material evidence and was 
sent prior to the initial AOJ decision.  The letter informed the 
appellant of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  The 
Board notes that this letter did not provide the claimant with 
notice of what evidence would be necessary to substantiate the 
elements required to establish service connection for paranoid 
schizophrenia that were found insufficient in the previous denial 
as is required in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
discussed further in this decision, the Board is reopening this 
issue; therefore, this insufficient notice did not prejudice the 
Veteran.   

Regarding the hip and rib claims, the Veteran was sent a VCAA 
letter in March 2004 that addressed the notice elements and was 
sent prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
for service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.  
The letter also notified the Veteran that his claim for a right 
hip disability was previously denied in January 1989.  The letter 
provided both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter 
provided that to reopen the claim, evidence must be submitted to 
show that the disability was incurred in or aggravated by active 
service.  Consequently, the Board finds that adequate notice has 
been provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notices provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed conditions.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, Social Security Administration (SSA) records, 
private medical records and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  

Additionally, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could be 
satisfied by competent evidence showing post-service treatment 
for a condition or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  The threshold for 
establishing the third element is low for there need only be 
evidence that "indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Regarding the right hip disability, VA is not required to provide 
an examination unless new and material evidence has been 
presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Here, the Board is finding that new and material evidence has not 
been submitted; therefore, a VA examination is not warranted.  
Regarding the malaria, head, and rib disabilities, the service 
medical records do not indicate that there was malaria in service 
or a head injury in service.  VA is not required to provide a 
medical examination when there is not credible evidence of an 
event, injury, or disease in service.  The evidence must 
establish that there was a disease, injury, or event in service.  
As further discussed in this decision, the objective evidence 
does not support the Veteran's contentions regarding these 
disabilities therefore; the Board does not find that there is 
credible evidence of in-service injuries.  See Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010).  

Further, the service records do not show a chronic rib disability 
in service.  The Veteran was treated for lipoma on the ribcage, 
but a chronic disability was not noted at the separation 
examination.  Additionally, the objective medical evidence of 
record does not show a rib disability after service.  In view of 
the objective evidence of record which was negative for any 
complaints or findings of a chronic rib disability in service, 
and the absence of a disability after service, the Board finds 
the veteran's current assertions inconsistent with earlier 
statements and in the face of this objective evidence do not 
require VA to provide an examination.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board may 
properly consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  The Court has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such an 
opinion could substantiate the veteran's claim because there was 
no evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).



Malaria

The Veteran contends that he contracted malaria during active 
duty in Honduras.  The service treatment records do not show 
treatment for malaria in service.  Particularly, the records 
during the Veteran's period of service in Hondurans in April 1988 
show that the Veteran was taking medication for malaria, 
particularly chloroquine phosphate.  Although the Veteran was 
taking this medication, there is no indication in the service 
treatment records that the Veteran had complaints of or symptoms 
consistent with malaria.  The Veteran received treatment during 
the approximate 2 week period of service in Honduras with the C 
Co. 463rd Eng, however, not for malaria.  

The Board acknowledges the Veteran's and his ex-wife's statements 
that he had a high fever after he returned from service in 
Honduras.  The Veteran and his wife are certainly competent to 
testify as to what they observed and experienced after service.  
In this case, however, there is no evidence of a current 
disability or residuals of malaria.  A malaria smear dated in 
September 2003 was negative.  The hematology report indicated 
that no parasites were seen.   As such, the Board finds that a 
current disability, including residuals of malaria is not 
present.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  38 C.F.R. § 3.304; See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Therefore, in the absence of proof of a present disability, or 
residuals of malaria, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, 
the Veteran's claim of entitlement to service connection for 
malaria must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Head Disability 

The Veteran contends that he fell and hit his head on a rock 
while serving in Honduras.  He testified that he received 
treatment in an Army Camp in Honduras in 1988.  The service 
treatment records do not show a head injury in service.  
Specifically, a January 1989 separation examination does not show 
additional scars on the Veteran's head or complaints of a head 
injury.  

Furthermore, there is no current diagnosis of a head injury, or 
residuals of a head injury.  The Board acknowledges the Veteran's 
contentions that a head injury contributed to his development of 
paranoid schizophrenia.  The etiology of any psychiatric 
disability is further addressed in the remand portion of this 
decision.   

As previously indicated, direct service connection may not be 
granted without medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  38 C.F.R. § 3.304; See 
Caluza, supra.

Here, there is no current disability associated with a head 
injury and no evidence of a head injury in service.  The VA 
treatment records do not show treatment for symptoms consistent 
with a head injury.  Therefore, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, 
the Veteran's claim of entitlement to service connection for 
residuals of a head injury must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.304.

Rib Disability 

The Veteran asserted that he injured his ribcage in service while 
playing football.  In the DRO hearing, he indicated that this was 
in 1979-1980.  During the Board hearing, the Veteran indicated 
that the injury was in 1975.  The service treatment records do 
not show treatment for an in-service injury to his ribcage.  
Service treatment records in May 1986 reveal that the Veteran had 
complaints of pain to the left rib cage.  He was diagnosed with 
lipoma.  There were no other complaints or treatment in the 
service treatment records.  The Veteran did not report a rib 
problem and the clinical examinations did not show a problem with 
the Veteran's ribcage in the separation or enlistment 
examinations for active or reserve service.  

The VA treatment records show that in May 2003, the Veteran 
reported that he was kicked in the ribs and sought treatment for 
rib pain.  

Based on the foregoing, the Board finds that service connection 
is not warranted.  Although the Veteran asserts that he has pain 
in his left ribcage, a current disability is not found in the 
medical evidence of record.  The evidence of record is devoid of 
any objective medical evidence of a rib disability.  Even 
accepting the Veteran's statements as credible and competent 
evidence of pain, however, there is no evidence of a nexus 
between the Veteran's current complaints and an injury in 
service.  No doctor has ever opined that a rib disability is 
related to any remote incident in service.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted.  Furthermore, the medical 
evidence does not show continuity of symptomatology since 
service.  The record does not show complaints of rib pain after 
separation from service until 2003, which was an isolated 
incident.  

As the evidence of record does not show a chronic rib disability 
in service, continuity of symptomatology after service, or a 
nexus between a current rib disability and an in-service injury, 
service connection must be denied. 

Other Considerations

The Board notes that the Veteran has contended on his own behalf 
that his disabilities are related to his military service.  
Additionally, both he and the lay statements indicated that he 
had high fevers, a head injury and other health problems 
immediately following service, including his active duty in 
Honduras.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  VA must consider lay evidence but may give it whatever 
weight it concludes the evidence is entitled to and mere 
conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's disabilities and 
any experience during his military service to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions). 

While the Veteran and the other lay persons are competent to 
describe what they observed, the Board accords their statements 
regarding the etiology of the Veteran's disabilities little 
probative value as they are not competent to opine on such 
complex medical questions.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Moreover, the Veteran and the lay statements 
have only offered conclusory statements regarding the 
relationship between his military service and his disabilities.  

Further, to the extent that that Veteran and the lay statements 
have contended a continuity of symptomatology of his disabilities 
since service, the Board finds that the probative value of such 
allegation is outweighed by the lack of contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).

Therefore, the Board finds that the Veteran's statement and the 
lay statements regarding the etiology of his disabilities, as 
well as his allegations of continuity of such symptomatology, are 
outweighed by the evidence of record.  Specifically, that there 
is no current evidence of malaria or residuals of a head or rib 
injury.  Therefore, the Board finds that service connection is 
not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against these claims and the evidence is not in a 
state of relative equipoise.  As such, the benefit-of-the-doubt 
rule does not apply and the Veteran's claim for service 
connection for malaria, a head disability and a rib disability 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

NEW AND MATERIAL EVIDENCE

As a preliminary matter, the Board notes that the Veteran's 
current claims involve entitlement to service connection for a 
right hip disability and paranoid schizophrenia, an acquired 
psychiatric disorder.  These claims are based upon the same 
factual basis as his previous claims, which were last denied in a 
January 1989 rating decision and a May 1996 Board decision, 
respectively.  These decisions were not appealed and they became 
final.   See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously denied 
claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for the 
right hip disability was denied because there was no evidence of 
an injury in service.  The Veteran's claim for paranoid 
schizophrenia was denied because there was no evidence of a nexus 
to service.  As such, the Board must first decide whether new and 
material evidence has been received to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening 
is unlawful when new and material evidence has not been 
submitted).  The Board must review all of the evidence submitted 
since the final actions to determine whether the Veteran's claims 
for service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Right Hip

In January 1989, the RO reviewed the service treatment records 
and denied the claim because there was no evidence of a right hip 
injury in service.  Since the January 1989 RO decision, 
additional VA treatment and SSA records were submitted as well as 
statements from the Veteran and lay persons.  

The VA treatment records originally submitted by the Veteran were 
considered by the RO in the previous decision; therefore, the 
evidence was not new.  Additional treatment records were also 
submitted after the claim to reopen was filed.  These records are 
new, as they were not previously submitted to the RO; however, 
they are not material because they do not show a right hip injury 
in service.  The Veteran also submitted testimony in a hearing at 
the RO in February 2006 and at the Travel Board hearing in August 
2010.  Although these statements are new, as they had not been 
submitted previously, they are not material.  In 1989, the 
Veteran contended that he had a right hip injury in service.  
These contentions are the same as those he asserted in the 2006 
and 2010 hearings.  

Although the Veteran continues to contend that his right hip was 
injured in service, he has not submitted evidence showing an in-
service injury, which is the unestablished fact necessary to 
substantiate the claim for service connection.  His current 
contentions are cumulative and redundant of the evidence 
submitted in 1989.  Therefore, as there was no evidence submitted 
showing an injury in service, there is no reasonable possibility 
of substantiating the claim, and new and material evidence was 
not submitted.  As such, the Board declines to reopen the 
Veteran's claim for service connection for a right hip disability 
and the claim remains denied.  

Acquired Psychiatric Disorder, Including Paranoid Schizophrenia

In May 1999, the Board reviewed the service treatment records, 
reserve records, VA treatment records and lay statements.  After 
reviewing the evidence, the Board found that there was no 
evidence which related an acquired psychiatric disorder to active 
duty for training or service.  

Since 1999, the Veteran submitted additional lay statements, VA 
treatment records and private medical records.  Of note is a 
November 2003 letter from a physician and VA psychiatric 
consultant.  The physician reviewed various records and 
interviewed the Veteran.  The physician considered the history 
reported by the Veteran of his experiences in Honduras.  The 
physician opined that the Veteran's psychosis was a clear 
progression of the illness that began developing in Honduras and 
without that particular set of experiences in Honduras, the 
psychosis most likely would not have occurred.  

The Board finds that this letter is new and material evidence.  
It is new as the letter was not previously submitted to agency 
decision makers, including the RO or the Board.  The letter is 
also material as it pertains to the etiology of the Veteran's 
psychosis, which was an unestablished fact necessary to 
substantiate the claim for service connection.   Additionally, 
this letter is neither cumulative or redundant of the evidence of 
record at the time of the May 1999 Board decision.  Further, the 
letter provides a possible nexus between the Veteran's psychosis 
and service; therefore, it raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim for service connection for an 
acquired psychiatric disorder, including paranoid schizophrenia, 
is reopened and the Board will proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received preliminarily 
to addressing merits).  This matter is further addressed in the 
remand section of this decision.  


ORDER

Service connection for malaria is denied.  

Service connection for a head disability is denied. 

Service connection for a rib disability is denied.  

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a right 
hip disability is not reopened and the claim remains denied.

Having presented new and material evidence, the Veteran's claim 
of service connection for an acquired psychiatric disorder, 
including paranoid schizophrenia, is reopened.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran has a current diagnosis of a back 
disability.  In an October 2003 x-ray, he was diagnosed with 
arthritic changes in the L3-4 vertebra.  The service treatment 
records show that in June 1975, the Veteran reported that he 
injured his back at age 19 and had back spasms.  The examiner 
found that they were asymptomatic.  In October 1975, the Veteran 
sought treatment for lower back pain in service.  Further, the 
Veteran testified that he has had back problems since service.  

Additionally, the Veteran has a current diagnosis of a 
psychiatric disability.  In various VA treatment records and 
private medical records, the Veteran was diagnosed with paranoid 
schizophrenia.  Regarding the psychotic disorder, the November 
2003 letter from a physician and VA psychiatric consultant shows 
a possible nexus between the Veteran's experiences in Hondurans 
and the current diagnosis.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a disability; 
(2) establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that this threshold is met regarding the 
back disability and the psychiatric disorder.  The Veteran has a 
current diagnosis of a back disability, there is evidence in 
service of complaints of back pain and the Veteran testified that 
he had back problems since service.  The Veteran also has a 
diagnosis of a current psychiatric disability and the November 
2003 letter from the physician established that an incident in 
service could possibly be related to his current disability.  
Therefore, the Board finds that VA Compensation and Pension 
Examinations for these disabilities are warranted to determine 
their etiology.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current back disability and psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that such 
a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiners should state whether the 
Veteran's disability is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


